



COURT OF APPEAL FOR BRITISH COLUMBIA




Citation:



S.A. v. Metro Vancouver Housing Corporation,









2017 BCCA 2




Date: 20170106

Dockets:
CA43354; CA43355

Docket: CA43354

Between:

S.A.

Appellant

(Petitioner)

And

Metro Vancouver
Housing Corporation

Respondent

(Respondent)

And

Disability
Alliance BC Society

Intervenor

-
and -

Docket: CA43355

Between:

Metro Vancouver
Housing Corporation

Respondent

(Petitioner)

And

S.A.

Appellant

(Respondent)

And

Disability
Alliance BC Society


Intervenor




Before:



The Honourable Madam Justice D. Smith

The Honourable Madam Justice Bennett

The Honourable Mr. Justice Goepel




On appeal from:  An
order of the Supreme Court of British Columbia, dated December 3, 2015 (
S.A.
v. Metro Vancouver Housing Corporation
,
2015 BCSC 2260, Vancouver Registry Dockets S155776 and S156499).




Counsel for the Appellant,
S.A.:



M. Pongracic-Speier
A. Prince





Counsel for the Respondent,
Metro Vancouver Housing Corporation:



E.E. Vanderburgh
R. Schechter





Counsel for the Intervenor,
Disability Alliance BC Society:



G.W. White
A.A. Mortimore





Place and Date of Hearing:



Vancouver, British
  Columbia

September 16, 2016





Place and Date of Judgment:



Vancouver, British
  Columbia

January 6, 2017









Written Reasons by:





The Honourable Mr. Justice Goepel





Concurred in by:





The Honourable Madam Justice D. Smith





The Honourable Madam Justice Bennett








Summary:

S.A. is a person with
disabilities residing in a subsidized rental unit operated by Metro Vancouver
Housing Corporation (MVHC). In addition to operating subsidized rental units,
MVHC administers a rent assistance program. Rent assistance is not guaranteed
to every eligible tenant due to limited funding. On her Additional Rent
Assistance Application, S.A. refused to provide details regarding a
discretionary trust of which she is a beneficiary and MVHC thus declined her
application. The chambers judge found the term assets in the application
includes her interest in the trust. On this basis, the judge ordered S.A. to disclose
the value of the trust if she wished to be considered for additional rent
assistance. S.A. appeals this order. Held: Appeal dismissed. MVHC is entitled
to require S.A. to provide information about the trust to determine both her
eligibility for rent assistance, and whether she should receive assistance in
preference to other applicants. The application terms require applicants
provide MVHC with supporting material if requested. Since assistance is not
available for every eligible applicant, MVHC required information to determine
the priority of S.A.s application compared to other applicants.

Reasons for Judgment of the Honourable
Mr. Justice Goepel:

INTRODUCTION

[1]

The appellant, S.A., is a person with disabilities. The respondent,
Metro Vancouver Housing Corporation (MVHC), is a public housing body that provides
subsidized rental units to eligible tenants. The issue underlying this
litigation is what information MVHC can request from their tenants in
determining whether to grant rental assistance. Of specific concern is whether
MVHC can require S.A. to provide details of a discretionary trust of which she
is the beneficiary.

BACKGROUND


A.       The
Landlord

[2]

MVHC is a non-profit corporation with a mandate to provide affordable
rental housing in the Greater Vancouver area. It operates a number of housing complexes,
some under an agreement with the British Columbia Housing Management Commission
(BC Housing). MVHC obtains a portion of funding for its rental assistance
program from BC Housing.

[3]

The housing complex at which S.A. resides, is governed by an operating
agreement between MVHC and BC Housing, dated October 14, 1982 (the Operating
Agreement). The Operating Agreement was amended in part by an umbrella
agreement between MVHC and BC Housing, dated April 1, 2013 (the Umbrella
Agreement). Both the Operating Agreement and Umbrella Agreement apply to the
complex.

[4]

The Operating Agreement requires that tenants meet specific criteria to
be eligible for MVHC housing. Both the Operating Agreement and Umbrella
Agreement obligate MVHC to verify and obtain proof of each prospective tenants
income and assets as a condition of continued funding.

[5]

MVHC requires prospective tenants to provide evidence of their income
and assets. All applicants for MVHC housing are required to demonstrate that
they meet eligibility criteria related to income, number of occupants, health
or other similar criteria before MVHC will agree to enter into a tenancy
agreement.

[6]

Those applicants who wish to obtain additional rental assistance from
MVHC must meet further eligibility criteria. Pursuant to s. 3 of Schedule B to
the Umbrella Agreement, MVHC has adopted an Asset Ceiling Policy.  The policy
has been developed to benefit those greatest in need while preventing people
from having to deplete all their assets. Under that policy, eligibility for
rental assistance is limited to persons with less than $25,000 in household
assets. The Asset Ceiling Policy identifies which assets ought to be included and
excluded under the asset limit. The Asset Ceiling Policy states:

To be eligible for Rent Geared to Income programs, household
assets must be less than $25,000.

Assets include but are not limited
to:

·

Stocks, bonds, term deposits, mutual funds, bank deposits and
cash

·

Real estate equity, net of debt

·

Assets in which you have a beneficial interest

·

Business equity in a private incorporated company including cash,
GICs, bonds, stocks, real estate equity, or equity in any other tangible assets

·

Significant personal assets such as collector or luxury vehicles

[7]

MVHCs rental assistance program is discretionary based on a consideration
of factors including financial factors and public housing needs. Each year, applicants
for rental assistance must submit an Additional Rent Assistance Application
(the Assistance Application). Due to MVHCs financial limitations, which
include a fixed amount of funding from BC Housing, MVHC cannot guarantee rental
assistance to every eligible tenant with whom it has entered into a tenancy
agreement. As a result of the limited funding, there is no universal entitlement
to additional rental assistance, even if eligibility criteria are met.

B.       The Tenant

[8]

S.A. is a person with disabilities. She is unable to work at paid
employment due to her disabilities, and derives her income from benefits paid
under the
Employment and Assistance for Persons with Disabilities Act
,
SBC 2002, c. 41.

[9]

S.A. has lived at the complex since 1992 pursuant to annual tenancy
agreements between her and MVHC, or its predecessor. Her current tenancy agreement
is dated January 5, 2015. Like past agreements, it requires her to verify her
assets and income.

[10]

S.A. was a beneficiary of her fathers estate. Under her fathers will,
which was admitted to probate on October 18, 2010, S.A. received one-third of
the estate residue.

[11]

S.A. brought proceedings to vary the will under the
Wills Variation
Act
, RSBC 1996, c. 490. On March 1, 2012, on application of S.A., the Supreme
Court of British Columbia ordered that S.A.s share of her fathers estate was to
be placed in a discretionary trust (the Trust). The terms of the Trust are
set out in the order and reproduced as Appendix A of these reasons.

[12]

The Trust appointed S.A. and her sister as trustees. The terms of the
Trust directed the trustees to pay so much of
the Trusts income
and capital as the trustees decide is necessary or advisable for the care,
maintenance, education, or benefit of S.A.
On S.A.s death, whatever
remained in the fund would go to the person or persons designated by S.A. in
her will.

[13]

The order creating the Trust does not disclose the contents of the Trust
or its value. S.A. has refused to disclose that information to MVHC. She has
told MVHC that she has not to date received any payments from the Trust.

C.       The
Tenancy Agreement


[14]

MVHC requires tenants to enter into a standard form tenancy agreement.
The tenancy agreement includes the following definitions:

2.         Definitions and Interpretation


(a)  In
this Tenancy Agreement:



(iii)       
Income
Verification
 means a statement that sets out all income and assets of the
Tenant and any Occupant over the age of 18 and such supporting documents as the
Landlord may reasonably request, including, but not limited to, income tax
returns and notices of assessment, bank statements and benefit statements, to
verify the statement;



(vi)       
Rental
Assistance
 means a rent supplement provided by or through the Landlord to
a Tenant who meets eligibility criteria related to income, the number of
occupants, or other criteria;

(vii)      
Rent
Geared to Income
 means a Rental Assistance program whereby the rent is
adjusted based on the Tenants income and the terms of the Rental Assistance
agreement;



(xii)      
Unit Rent

means the monthly rent for the Rental Unit before any increase or decrease in
rent determined in accordance with the Tenants income and the terms of a
Rental Assistance agreement, and before any Adjustments.

[15]

Section 5 of the tenancy agreement sets out the amount of rent owed.
Under s. 5, the tenant must pay the unit rent less the decrease in rent
determined in accordance with the tenants income and the terms of the Rental
Assistance agreement. The tenancy agreement does not set out the eligibility
criteria with respect to MVHCs rental assistance program. Those criteria are
set out in the Additional Rent Assistance Application, Asset Ceiling Policy and
the Income Determination Policy.

[16]

S.A.s current tenancy agreement provides that her unit rent is $894 a
month less a deduction of $629 in rental assistance which reduces her rent to
$265 per month.

[17]

Section 8 of the tenancy agreement sets out the obligation of the tenant
to meet certain eligibility criteria and provide MVHC with income verification.
Under s. 8 the tenant acknowledges that MVHC is a public housing body under
the
Residential Tenancy Act
and that the rental unit, subject to the tenancy
agreement, is a subsidized rental unit as defined in the
Residential
Tenancy Act
. The tenant or prospective occupant acknowledges that they are
required to demonstrate that they meet the eligibility criteria set out in s.
8(c) before entering into the tenancy agreement. The eligibility criteria set
out in s. 8(c) mirrors the wording in the definition of subsidized rental
unit in the
Residential Tenancy Act
. If the tenant or occupant ceases
to qualify for the rental unit, MVHC may end the tenancy.

D.       The
Additional Rent Assistance Application

[18]

The Rental Assistance program is an additional program offered by MVHC
using separate eligibility criteria. Individuals who wish to apply must
complete the Assistance Application. The Assistance Application makes clear
that MVHC offers, but cannot guarantee, additional rent assistance to eligible
tenants.

[19]

The Assistance Application requires detailed financial information from
applicants. Many of the questions are in a Yes/No format. Depending on the
answers given, some questions seek explanations. The form asks whether a tenant
has assets in excess of $25,000. If the answer is Yes, the applicant is asked
to describe the assets.

[20]

The question concerning the value of assets is of some importance. Pursuant
to the Asset Ceiling Policy, a person with assets valued in excess of $25,000
is not eligible for a rent subsidy. As previously noted however, MVHC does not
have funding for all eligible applicants.

[21]

In regard to incomplete applications, the form says:


MVHC will not process incomplete forms
. MVHC may deem Tenants and
other occupants who fail to provide or who provide false or misleading
eligibility and income verification information as no longer qualifying for
MVHC housing and/or subsidy which means that MVHC may end their tenancy and/or
may end their subsidy. [Emphasis in original]

[22]

The Assistance Application asks applicants to declare that all
information in the form is correct and complete. Applicants authorize MVHC to
make enquiries to verify the information in the form. Applicants also agree to
provide MVHC with supporting material as may be requested.

E.       Genesis of the Dispute

[23]

S.A. has provided asset income verification information at least
annually since her tenancy began in 1992. In 2011, MVHC learned directly from S.A.
of her inheritance. S.A. or her agent has provided MVHC staff with a copy of
the court order of March 1, 2012 establishing the Trust.

[24]

On February 13, 2015, MVHC wrote to S.A. concerning their 2015 annual
income review for her complex. In part the letter stated:

We have been unable to complete
your 2014 annual income review because you did not provide the details of your
discretionary trust. In addition to the required documents for your annual
income review, kindly forward a statement showing the current balance of your
trust fund along with details of all disbursements made since it was
established.

[25]

In a letter dated March 11, 2015, S.A. forwarded to MVHC her Assistance
Application, dated March 11, 2015, together with her response to the MVHC
letter of February 13, 2015. In the Assistance Application, she answered No to
the question concerning whether she had assets in excess of $25,000. Under that
answer she wrote, None that affects my eligibility. On the form she also
wrote Please see my letter to you dated March 11, 2015 and previous
correspondence from my legal representatives.

[26]

In her March 11, 2015 letter, S.A. wrote:

In your letter dated February 13,
2015 (attached) you requested information about the current balance of the
Discretionary Trust. As Metro Vancouver Housing Corporation (MVHC) is aware,
this is not an asset which could affect my eligibility for a housing subsidy. I
am not aware of any rationale for MVHC requiring this information from the
trustees. I can confirm that no disbursements have been made to me from the
trust since it was established. This information has previously been provided
to Ms. Lynn Le Nobel, counsel for the MVHC.

[27]

On April 13, 2015, MVHC advised S.A. by registered letter that it was
unable to approve her application for Additional Rent Assistance due to her
failure to provide sufficient information regarding her eligibility. The letter
continued:

Pursuant to MVHCs Asset Ceiling
Policy, assets include assets in which you have a beneficial interest. Your
discretionary trust is an asset in which you have a beneficial interest and is
not one of the types of assets listed in the policy as excluded for purposes of
the asset limit. As MVHC has previously advised, further information regarding
the trust, including the value of the trust, is required in order for MVHC to
make a determination as to whether the asset should nevertheless be excluded in
determining your eligibility for Additional Rent Assistance from MVHC.

[28]

The letter went on to advise S.A. that effective June 1, 2015 her rental
assistance would expire and her rent thereafter would be $894 per month. She
has under protest paid $894 in monthly rent since June 2015.

THE PETITIONS

[29]

On July 15, 2015, S.A. filed a petition (the S.A. Petition) which was
amended on August 27, 2015, seeking the following orders:

1.         A
declaration that the discretionary trust established by Order of the Court made
March 1, 2012 is not an asset of the petitioner, within the meaning of the
tenancy agreement between the petitioner and the respondent, dated January 5,
2015, or the Metro Vancouver Housing Corporation Additional Rent Assistance Application
(Application) completed by the petitioner on March 11, 2015.

2.         An order that the respondent shall
refund the difference between the market rent of $894 per month paid by or on
behalf of the petitioner for the months of June and July 2015 and the
subsidized rent of $265 for those months.

[30]

On August 10, 2015, MVHC brought its own petition naming S.A. as respondent
(the MVHC Petition). MVHC sought the following orders:

1.         A declaration that:

a)         the
rent assistance program of the Metro Vancouver Housing Corporation requires
disclosure of the value of assets in which the applicant for rent assistance
has a beneficial interest, including any type of discretionary or
non-discretionary trust;

b)         the
Metro Vancouver Housing Corporation is contractually entitled to require any
information or additional documentation with respect to assets or income, to
verify the eligibility of applicants for rent assistance; and,

c)         the
Metro Vancouver Housing Corporation is responsible for determining the
eligibility of applicants for the monetary rent assistance that it provides.

2.         An order that the
Respondent Petitioner, S.A. , must disclose the value of her non-discretionary
trust and any supporting documentation that may be requested by the Metro
Vancouver Housing Corporation, if she wishes to be considered for rent
assistance from the Metro Vancouver Housing Corporation.

[31]

By order dated September 18, 2015, the two petitions were joined for a
hearing.

THE CHAMBERS DECISION

[32]

The chambers judge noted that the primary dispute between the parties
was the amount of subsidized rent that S.A. was required to pay for her
residence. He defined the issues arising from the petitions at para. 21:

(a)        What policies, if any, are part of S.A.s
tenancy agreement?

(b)        What is an asset for the purposes of S.A. completing her
additional rent assistance application? Does it include her interest in the
trust set up under her fathers will?


[33]

The chambers judge concluded that the Asset Ceiling Policy was not part
of the tenancy agreement between the parties. He found that the agreement
between the parties was limited to the tenancy agreement and the Assistance
Application.

[34]

The chambers judge then turned to the question as to whether S.A. had to
disclose information about the Trust to receive rent assistance. He found she
did, reasoning as follows:

[49]      I return to the issue as to whether the requirement
to disclose information about assets in the rent assistance application
includes [S.A.]s interest in the trust. As a beneficiary she clearly has a
beneficial interest in the trust.

[50]      Looking at various definitions of asset" or
assets the terms are capable of broad meanings. For example, assets have
been defined as follows (
Blacks Law Dictionary,
6th ed (1990), p. 117):

Property of all kinds, real and
personal, tangible and intangible, including,
inter alia,
for certain
purposes, patents and causes of action which belong to any person including a
corporation and the estate of a decedent. The entire property of a person,
association, corporation, or estate that is applicable or subject to the
payment of his or her or its debts.

[51]      In a tax case, the rights
of beneficiaries of a discretionary trust to receive trust capital were
considered
(Lyrtech RD Inc. v. The Queen,
2013 TCC 12, at para. 45).
Older authority that described this interest as a potential recipient of
benefit and a right to have his interest protected by a court of equity
(Sachs
v. Canada
(1980), 33 N.R. 40, [1980] F.C.J. No. 611 at para. 26 (C.A.)) The
precariousness of this right was noted but it was broad enough to come under
income tax legislation (
Lyrtech RD Inc,
at para. 46).

[52]      In family law whether a
trust is a family asset (under the
Family Relations Act,
R.S.B.C. 1996,
c. 128) requires more than the possibility of an interest, such as a potential
inheritance or change in beneficiary status (
Hsieh v. Lui,
2015 BCSC
1438, at para. 62).

[53]      In the subject petitions I
conclude that the definition of assets in
Blacks
is broad enough to
include the interest that [S.A.] has in the trust here. The statements in
Lyrtech
RD Inc.
similarly support that conclusion. With respect to the family law
context described in
Hsieh
I find that [S.A.]s interest in the trust as
a sole discretionary beneficiary is more than a mere possibility.

[54]      I also note that [S.A.]
responded to Do you have assets in excess of $25,000? by writing None that
affects my eligibility suggests that she, too, understood assets to include
her interest in the trust.

[35]

The chambers judge summarized his findings at para. 57:

[57]      Overall, I conclude
that the reference to assets in the additional rent assistance application
requires that [S.A.] produce information related to her interest in the trust.
With respect to the
Henson
decision, I do not agree that it supports a
conclusion that [S.A.]s interest in the trust is not an asset under her agreement
with MVHC. Furthermore, once that information is provided MVHC is entitled to
make a decision as to whether she is entitled to continued subsidy of her rent.
Absent that information there can be no basis for a decision about additional
rent assistance.

[36]

In the result, he allowed the MVHC Petition and ordered as follows:

1.         Pursuant
to the tenancy agreement in these proceedings, the income and asset information
requested by the petitioner from the respondent for the respondents
application for additional rent assistance includes any information about the
equitable interest she has in a discretionary or non-discretionary trust or
estate;

2.         Under the tenancy agreement in
these proceedings, if the respondent wishes to qualify for additional rent
assistance, she is required to disclose to the petitioner the value of the
discretionary trust of which she is a beneficiary and trustee so that the
petitioner can make a decision about any additional rent assistance

[37]

The chambers judge went on to dismiss the S.A. Petition and deny the
orders sought therein.

[38]

S.A. now appeals the orders in both petitions.

POSITIONS ON THE APPEAL


A.       S.A.

[39]

S.A. submits that the chambers judge misapprehended the nature and
effect of the Trust and S.A.s interest in it. She submits that he erred in law
in finding that the Trust was an asset for the purpose of the tenancy agreement
between S.A. and MVHC. She further submits that the chambers judge erred in
finding that she was required to disclose to MVHC the value of the Trust if she
wished to be considered for a rental subsidy.

[40]

Underlying her submissions is S.A.s contention that because the Trust is
discretionary, it is not an asset of S.A. In that regard, she notes she does
not have a vested interest in the trust property and is not entitled to call on
the distribution of the trust property to herself. She further submits that
even if the trust property could be considered her asset, it is an asset
without value because her interest in the Trust is unascertainable. In such
circumstances, she submits she has no obligation to provide any information
concerning the Trust.


B.       MVHC

[41]

MVHC submits it is entitled to establish eligibility criteria for rental
assistance and require tenants who choose to apply for rental assistance to
provide the information MVHC considers necessary to determine the applicants
eligibility and the priority of all applicants for the funding available. MVHC submits
it was entitled to request information about the Trust in considering S.A.s
application. MVHC submits that the chambers judge erred in law in disregarding
the Asset Ceiling Policy. It submits the chambers judge failed to appreciate
the distinction between eligibility for tenancy in an MVHC rental unit and
eligibility for rental assistance. It submits the chambers judge failed to
consider the full discretionary nature of the Rental Assistance program.

C.       T
he Intervenor


[42]

Disability Alliance BC Society was granted intervenor status in this
proceeding. Their submission centred on the nature of the discretionary trust.
They submit that the chambers judge erred in finding that a beneficiarys
interest in a discretionary trust is capable of being valued.

[43]

The intervenors submission reviewed in detail the Ontario Court of Appeal
decision in
Director of Income Maintenance (Ont.) v. Henson
, 1989 O.J.
No. 2093 (C.A.) [
Henson
]. It noted that
Henson
had been
referenced by courts and estate planners for more than a quarter of a century
as authority for the proposition that discretionary disability trusts (now
known colloquially as 
Henson
trusts) allow relatives of persons with
disabilities (PWDs) to promote the independence of PWDs by setting aside
private resources to assist with disability-related expenses without affecting
the PWDs eligibility for government funding.

[44]

The intervenor pointed out that since the decision in
Henson
,
Henson
trusts have been used extensively in estate planning and the Province of
British Columbia (Ministry of Social Development and Social Innovation) has
adopted a trust policy consistent with the principles set out in
Henson
.
Pursuant to that policy, except where the beneficiary has the right to end the
trust and receive the trust capital, discretionary trusts are not considered to
be an asset. I should note that the Ministry reviewed S.A.s Trust and
determined it was discretionary and accordingly, did not view the Trust as an
asset. The Ministry did note that all payments made from the Trust to S.A. would
be unearned income, except for payments exempt for disability-related costs, as
defined in the regulation.

[45]

The intervenor submitted that
Henson
trusts promote the
independence and full citizenship of PWDs. It submits that if MVHC is entitled
to consider an interest under a
Henson
trust to determine the relative
priority of all applicants for the limited funding available, while the result
might give MVHC an extra criteria in considering the allocation of housing
resources, it would have a significant negative effect in reducing private
resources that supplement public assistance. It submits that if this Court
allows MVHC to take into account an interest in a
Henson
trust, it would
affect not just housing assistance but also every other form of social
assistance that relies on an eligibility test based on asset value. It submits
that if discretionary trusts are not exempt, families may return to pre-
Henson
planning where PWDs were disinherited, and a sibling or other person was asked
to use some of their inheritance to provide for the PWD. It submits that such
a structure fails to promote the independence of PWDs and leaves them
vulnerable to the misuse of funds by other persons. It submits that a decision
in favour of MVHC would negatively affect many persons with disabilities who rely
on discretionary trusts for their independence and the loved ones who use
discretionary trusts to support them.

DISCUSSION

[46]

The characteristics of a discretionary trust are not in dispute. This
Court in
Purtzki v. Saunders
, 2016 BCCA 344 described discretionary
trusts as follows:

[64]      Strictly speaking, the object of a discretionary
trust may lack a proprietary or possessory interest in the property of a
trust. In
M. (H.R.)
, the court referred to the decision of the House of
Lords in
Gartside v. I.R.C.
, [1968] 1 All E.R. 121.
Gartside
concerned the meaning of the term interest in possession under the
Finance
Act
. Lord Wilberforce said this of a beneficiarys interest in a
discretionary trust (at 134):

No doubt in a certain sense a
beneficiary under a discretionary trust has an interest: the nature of it
may, sufficiently for the purpose, be spelt out by saying that he has a right
to be considered as a potential recipient of benefit by the trustees and a
right to have his interest protected by a court of equity.  But that does not
mean that he has an interest which is capable of being taxed by reference to
its extent in the trust funds income: it may be a right with some degree of
concreteness or solidity, one which attracts the protection of the court of
equity, yet it may still lack the necessary equality of definable extent which
must exist before it can be taxed.

[65]      Similarly, the authors of
Underhill and Hayton:
Law of Trusts and Trustees
, 18th ed. (London: LexisNexis, 2010) at 98, describe
the nature of a discretionary trust as follows:

Where a beneficiary has no such
absolute current right to direct the trustees to pay him an ascertainable part
of the net income or capital he has no interest in possession, only being
interested under a discretionary trust. Typically, this is the case where a
beneficiary will receive income only if the trustees positively decide to carry
out their duty to distribute income by favouring him rather than another member
of the class of potential beneficiaries. There is also the atypical case where
a beneficiary must receive the income unless the trustees exercise distributive

(or
dispositive
) powers to divert the income elsewhere  or to
withhold it : the discretion-conferring distributive powers prevent an
interest in possession arising (eg where B is a life tenant subject to
dispositive powers).

[66]      A discretionary trust is distinct from a fixed
trust. The authors of
Underhill and Hayton
at 98, describe a fixed trust
as follows:

Where a beneficiary has a current
fixed entitlement to an ascertainable part of the net income or net capital, if
any, of the trust fund after deduction of sums paid by the trustees in the
exercise of their
administrative
powers of management, the beneficiary
has a fixed interest which ranks as an interest in possession under the
trust.

[67]      Unlike a fixed trust,
the beneficiaries of a fully discretionary trust and their entitlements
(distinct from the
potential
beneficiaries and their
potential
entitlements)
cannot be ascertained at the time of settlement. A discretionary trust may also
come in a variety of forms. Under an exhaustive discretionary trust, the
trustee must distribute the whole of the income or capital, or both, but
retains the power to choose who among the potential beneficiaries should
receive distributions, and in what amount. Under a non-exhaustive
discretionary trust, the trustee has the added power to choose whether or not
to make any distribution at all.

[47]

I accept the intervenors submissions that discretionary trusts play an
important role in promoting the independence and full citizenship of PWDs. That
said, discretionary trusts also provide some individuals with benefits unavailable
to others who are not beneficiaries of such trusts. Whether such benefits should
be considered in determining which individuals should receive public assistance
raises difficult public policy questions. I do not accept the intervenors broad
contention that if this Court allows MVHC to take into account an interest in a
Henson
trust, it would affect not just this housing assistance program
but also every other form of social assistance that relies on an eligibility
test based on asset value. Each social assistance program has its own
individual eligibility criteria. Whether benefits from a discretionary trust must
be taken into account will vary from program to program and depend upon the
rules and regulations that govern eligibility for any particular program.

[48]

The issue underlying this litigation is what information MVHC can request
from tenants in determining whether to grant rental assistance. In the specific
context of this case, the question is whether MVHC can require S.A. to provide additional
details of the Trust of which she is a beneficiary over and above the information
she has provided to date.

[49]

I note at the outset that many of the submissions have lost sight of
this fundamental question. The parties have made extensive submissions
concerning the tenancy agreement, the nature of the Trust and the difficulty valuing
the Trust given its discretionary nature. In doing so, they have conflated the
information that MVHC can consider in determining the eligibility of a tenant
for rental assistance and the material it may consider in determining which
eligible applicants will actually receive rental assistance. This confusion is
perhaps understandable given MVHCs letter of April 23, 2015 that stated it
required particulars of the Trust to determine S.A.s eligibility for
additional rental assistance. With respect, the question is not limited to
determining S.A.s eligibility for rental assistance but is also whether MVHC
can take the Trust into consideration in determining how to exercise its
discretion as to which of the eligible applicants should receive a rental subsidy.

[50]

MVHC runs two separate but related programs. Under the first program it
provides subsidized rental units to individuals who meet the eligibility
criteria. The criteria are set out in s. 8(c) of the tenancy agreement and
include the tenants income and health.

[51]

In addition, MVHC provides rental assistance to eligible applicants. Individuals
who wish to receive assistance submit an Assistance Application. By the terms
of the application, applicants agree to provide MVHC with supporting material
it may request.

[52]

The chambers judge analyzed the issues at least in part through the lens
of the tenancy agreement. In this regard, he erred. With respect, the
interpretation of the tenancy agreement is not engaged in this matter. The
critical document to determine whether to grant rental assistance is the
Assistance Application.

[53]

While I do not quarrel with the chambers judge finding that the Asset
Ceiling Policy was not part of the tenancy agreement between the parties, that
finding, with respect, is of little import. As noted above the interpretation
of the tenancy agreement is not engaged in this matter. The importance of the
Asset Ceiling Policy is it establishes eligibility criteria for the additional
rental assistance programs that MVHC offers and provides context for the
information sought in the Assistance Application. Of particular import, the
Asset Ceiling Policy defines assets to include assets in which a party has a
beneficial interest.

[54]

While S.A. may not have a vested interest in the Trust, she clearly has
a beneficial interest. If she wishes to apply for a rental subsidy she must
disclose the amount in the Trust.

[55]

MVHC, through the Assistance Application, requires applicants to provide
information which MVHC considers to determine whether it will provide rental
assistance. Applicants agree to provide such additional information as MVHC may
require. In this case, MVHC says it requires further information about the
Trust to determine both S.A.s eligibility for rental assistance and, in the
context of a program in which assistance is not available for all eligible
applicants, whether S.A. should receive such assistance in preference to other
eligible applicants.

[56]

I agree with the chambers judges analysis that the Trust is an asset of
S.A. and that MVHC is entitled, pursuant to the provisions of the Assistance
Application, to the further information it requested concerning the Trust to
assist it in determining whether to provide rental assistance.

[57]

MVHC operates a subsidy program for persons in need. The Additional Rent
Assistance program is discretionary based on a consideration of factors
including financial factors and public housing needs. MVHC is entitled to know
the particulars of the Trust so it can properly weigh S.A.s rent assistance application
against other eligible candidates. MVHC is entitled to know the respective
financial positions of all applicants in determining how to spend its limited
funds.

[58]

I find MVHC is entitled to require S.A., if she wishes to seek a rental
subsidy, to provide the information requested regarding the Trust. This
includes a statement showing the current balance of the trust fund along with
details of all disbursements made since it was established.  Because S.A. has
refused to provide the requested information, her application is incomplete.  As
set out in the Assistance Application, MVHC will not process incomplete forms.
Only when S.A. provides the requested information will MVHC have to decide whether
to continue to extend her rental assistance.

[59]

I would dismiss the appeals save and except I would amend the order in
the MVHC Petition and substitute the words Additional Rent Assistance
Application in place of tenancy agreement.

The
Honourable Mr. Justice Goepel

I AGREE:

The Honourable Madam Justice D. Smith

I AGREE:

The Honourable Madam Justice Bennett

APPENDIX A

ON THE APPLICATION of the
Plaintiff, [S.A.], and on hearing counsel for the Plaintiff, Lauren
Blake-Borrell, and on reading the materials filed;

THIS COURT ORDERS that:

1.       the
share of the Deceaseds estate left to the Plaintiff be placed in a
discretionary trust, and in particular, an order that paragraphs 3(a) and 3(d)
of the Last Will and Testament of [J.A.], signed May 11, 2004 and admitted to
probate by this Court on October 18, 2010 be varied as follows:

Paragraph 3(a)

[S.A.]s
Discretionary Trust


(a)      if my
daughter [S.A.] survives me:

(i)       I
appoint [S.A.] and my daughter [J.W.] as the trustees (the [S.A.] Discretionary
Fund Trustees) of [S.A.]s Discretionary Fund (as defined below);

(ii)
if [J.W.] is unwilling or unable to act or continue to act as a [S.A.]
Discretionary Fund Trustee, I appoint such person or corporate trustee as [S.A.],
in writing, appoints to fill the vacancy in the office of [S.A.] Discretionary
Fund Trustee;

(iii)      any reference to [S.A.] Discretionary Fund Trustee or [S.A.]
Discretionary Fund Trustees includes all genders and the singular or the
plural as the context requires;

(iv)     I direct my Trustee to transfer the balance (the [S.A.] Discretionary
Fund) of my bank account, #XXXX-XXX at Bank of Montreal, 4395 Dunbar Street,
Vancouver, B.C. to the [S.A.] Discretionary Fund Trustees to be held by the [S.A.]
Discretionary Fund Trustees as follows:

A.       pay so much of the income and capital of [S.A.]s Discretionary
Fund as the [S.A.] Discretionary Fund Trustees decide is necessary or advisable
for the care, maintenance, education, or benefit of [S.A.];

B.       add any income not paid in any year to the capital of [S.A.]s
Discretionary Fund;

C.       on the date (the Material Date) of [S.A.]s death, give
what remains of [S.A.]s Discretionary Fund to the person or persons in such
proportions, on such trusts, and subject to such terms and conditions as [S.A.]
may by [S.A.]s Will appoint, provided that the power of appointment may not be
exercised by [S.A.] in favour of [S.A.] or [S.A.]s creditors;

D.       if the power of appointment in paragraph 3(a)(iv)C has not
been exercised before the Material Date or to the extent that the power of
appointment does not extend or take effect, the [S.A.] Discretionary Fund
Trustees will pay the [S.A.] Discretionary Fund (or that part of the [S.A.] Discretionary
Fund to which the power of appointment does not extend or take effect) among
those persons who would have inherited [S.A.]s estate if [S.A.] had died
leaving only the [S.A.] Discretionary Fund (or that part of the [S.A.] Discretionary
Fund to which the power of appointment does not extend or take effect) in her
estate, and leaving no creditors, except under no circumstances shall the [S.A.]
Discretionary Fund be considered to form part of [S.A.]s estate;

E.       the provisions of paragraphs 4 and 5 inclusive of this
Will, included the powers given to my Trustee in those provisions, apply to the
administration by the [S.A.] Discretionary Fund Trustees of [S.A.]s
Discretionary Fund and when being applied, references in those paragraphs to
my estate and my Trustee will be read as being to [S.A.]s Discretionary
Fund and the [S.A.] Discretionary Fund Trustees respectively;

Paragraph 3(d)

(d)     to divide the residue of my estate into three (3) equal
shares, one share for each of my children, [S.A.], [M.A.] and [J.W.], and I
direct my Trustee to transfer the share for [S.A.] to the [S.A.] Discretionary
Fund Trustees to be added to [S.A.]s Discretionary Fund and dealt with as part
of it;

2.       The Plaintiffs special costs of this application be paid
from her share of the Estate of [J.A.]


